Curiam.
Petitioner moves for an order striking respondent’s name from the roll of attorneys, in accordance with Judiciary Law § 90 (4) (b), on the ground that respondent has been convicted of a felony.
Respondent was admitted to practice by this court in 1971. On October 1, 1987, he pleaded guilty in the County Court of Ulster County to the following felonies: forgery in the second degree, two counts, grand larceny in the second degree, three counts, and scheme to defraud in the first degree, one count. He is presently awaiting sentencing on these convictions.
*767Respondent ceased to be an attorney and counselor-at-law in this State upon entry of his plea of guilty to a felony (Judiciary Law § 90 [4] [a]; CPL 1.20 [13]; Matter of Cohen, 107 AD2d 189) and the instant application to strike his name from the roll of attorneys is merely a formality (Matter of Ginsberg, 1 NY2d 144; Matter of Leyden, 96 AD2d 1124).
Motion granted and respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York. Mahoney, P. J., Kane, Casey, Weiss and Harvey, JJ., concur.